DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 12/02/2019 have been considered by the Examiner.
Claim Objections
Claims 1, 3-4, and 6-8 objected to because of the following informalities:
“the said” is recited this way throughout the noted claims a number of times and is redundant.
An example of this is as follows in claim 1, line 5, “wherein the said device is adapted for”. The Examiner suggests amending these limitations from “the said” to either “the” or “said”.
Appropriate correction is required.
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 7, claim element “piloting module” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed piloting module. The piloting module appears to be a subcomponent of the accompanying mobile machine (see at Pg. 4, lines 8-13 of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed piloting module. Applicant’s Specification appears to only describe the piloting module in terms of the function it performs and merely repeats the language “piloting module” throughout. Therefore, Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The Examiner notes that this application appears to be a translation from a foreign application, and as such includes multiple issues of indefiniteness under 35 U.S.C. 112(b).  While the Examiner has attempted to point out each of these issues in the rejection below, this list is not exhaustive.  As such, applicant is advised to proofread the claims to ensure the claims comport with U.S. practice (specifically under 35 U.S.C. 112(b)).
Claim 1, line 5-6, recites the limitation “the data pertaining to location of the leader mobile machine”. It is unclear to the Examiner what “data” the Applicant is referring to, as the recited “the data pertaining to location of the leader mobile machine” lacks antecedent basis. The Examiner notes claims 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 6-7, recites the limitation “the data pertaining to the actual location”. It is unclear to the Examiner what “data” the Applicant is referring to, as the recited “the data” lacks antecedent basis due to “data pertaining to the actual location” not being recited previously. The Examiner notes claims 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 8, recites the limitation “the data pertaining to the target trajectory”. It is unclear to the Examiner what “data” the Applicant is referring to, as the recited “the data” lacks antecedent basis due to “data pertaining to the target trajectory” not being previously recited. Moreover, “the target trajectory” lacks antecedent basis due to “target trajectory” not being recited previously. The Examiner notes claims 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 1, line 12, recites the limitation “the said values to be adhered to being the representative of the values included among”. It is unclear to the Examiner what the meaning of this phrase is. It is unclear what the Applicant is trying to claim with this phrase.  It is unclear if this is meant that said values 2-7 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 1, recites the limitation “An electronic flight information determination device”. It is unclear to the Examiner if this is the same “determination device” that is recited in in claim 1 or if this is a different determination device. For purposes of examination, the Examiner interprets this as the same determination device as in claim 1. The Examiner notes claim 3 is dependent upon claim 2, and thus is rejected as being dependent upon a rejected claim.
Claim 2, line 2, recites the limitation “for determining piloting information items according to claim 1”. It is unclear to the Examiner what the “piloting information items” are referring to. Claim 1 recites “determining flight control information among piloting indications” and “deviations in position” and it is unclear if these are the information items or different information items are being referred to. The Examiner notes claim 3 is dependent upon claim 2, and thus is rejected as being dependent upon a rejected claim.
Claim 2, lines 4-5, recites the limitation “selecting a calculation method from among different calculation methods for calculating, on the basis of, among the most recently collected data, the presence or absence of data”. It is unclear to the Examiner how the calculation method is selected. In other words, one person could interpret this limitation to mean it selects a calculation method based on what data is present or absent, and another person could interpret this limitation to mean the calculation method itself is determining the data that is present or absent. For purposes of examination, the Examiner interprets this limitation to mean it selects a calculation method based on the data that is present or absent. The Examiner notes claim 3 is dependent upon claim 2, and thus is rejected as being dependent upon a rejected claim.
2, line 5, recites the limitation “a target trajectory”. It is unclear if this is the same target trajectory introduced in claim 1 or if it is a different target trajectory. For purposes of examination, the Examiner interprets this as the same target trajectory. The Examiner notes claim 3 is dependent upon claim 2, and thus is rejected as being dependent upon a rejected claim.
Claim 3, line 1, recites the limitation “An electronic flight information determination device”. It is unclear to the Examiner if this is the same “determination device” that is recited in in claim 2 or if this is a different determination device. For purposes of examination, the Examiner interprets this as the same determination device as in claim 2.
Claim 3, line 2, recites the limitation “for determining piloting information items according to claim 2”. It is unclear to the Examiner what the “piloting information items” are referring to. Claim 2 recites “selecting a calculation method” and it is unclear if these are the information items or different information items are being referred to. The Examiner notes claim 3 is dependent upon claim 2, and thus is rejected as being dependent upon a rejected claim.
Claim 3, line 5, recites the limitation “by selecting for each independently”. It is unclear to the Examiner what the “each” is referring to. One person could interpret this to mean each value and another could interpret this to mean each dimension. For purposes of examination, the Examiner interprets this as each dimension.
Claim 3, line 6, recites the limitation “calculating the information”. It is unclear to the Examiner what “the information” the Applicant is referring to in terms of what information the calculation method is calculating. For purposes of examination, the Examiner interprets “the information” as flight information previously stated.
Claim 4, line 1, recites the limitation “An electronic flight information determination device”. It is unclear to the Examiner if this is the same “determination device” that is recited in in claim 1 or if this is 
Claim 4, line 2, recites the limitation “for determining piloting information items according to claim 1”. It is unclear to the Examiner what the “piloting information items” are referring to. Claim 1 recites “determining flight control information among piloting indications” and “deviations in position” and it is unclear if these are the information items or different information items are being referred to.
Claim 4, line 11, recites the limitation “the comparison between the accuracy of the data”. It is unclear to the Examiner what “the accuracy” the Applicant is referring to, as the recited “the accuracy” lacks antecedent basis due to “an accuracy” or accuracy not being recited previously.
Claim 5, line 1, recites the limitation “An electronic flight information determination device”. It is unclear to the Examiner if this is the same “determination device” that is recited in in claim 1 or if this is a different determination device. For purposes of examination, the Examiner interprets this as the same determination device as in claim 1.
Claim 5, line 2, recites the limitation “for determining piloting information items according to claim 1”. It is unclear to the Examiner what the “piloting information items” are referring to. Claim 1 recites “determining flight control information among piloting indications” and “deviations in position” and it is unclear if these are the information items or different information items are being referred to.
Claim 6, line 1, recites the limitation “An electronic flight information determination device”. It is unclear to the Examiner if this is the same “determination device” that is recited in in claim 1 or if this is a different determination device. For purposes of examination, the Examiner interprets this as the same determination device as in claim 1.
Claim 6, line 2, recites the limitation “for determining piloting information items according to claim 1”. It is unclear to the Examiner what the “piloting information items” are referring to. Claim 1 
Claim 7, line 1, recites the limitation “An accompanying mobile machine”. It is unclear to the Examiner if this is the same “accompanying mobile machine” that is recited in in claim 1 or if this is a different accompanying mobile machine. For purposes of examination, the Examiner interprets this as the same machine that is recited in claim 1.
	As to claim 7, claim element “piloting module” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed flight control system. The flight control system appears to be a subcomponent of the accompanying mobile machine (see at Pg. 4, lines 8-13 of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed piloting module. Applicant’s Specification appears to only describe the piloting module in terms of the function it performs. Therefore, Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 8, line 6-7, recites the limitation “the said method comprising the steps operationally executed by an electronic information processing module and consisting in”. It is unclear to the examiner if the limitation should be interpreted under 35 U.S.C. 112(f). In other words, it is unclear whether the limitations of the claim are meant to be “a step for collecting…” and “a step for determining…” or not.  Moreover, it is unclear how the steps can consist “in” the limitations recited.  It is unclear if this is meant to be “steps …consisting of” or not.  
Claim 8, line 8, recites the limitation “collecting the data pertaining to location”. It is unclear to the Examiner what “data” the Applicant is referring to, as the recited “the data” lacks antecedent basis due to “data” not being recited previously. The Examiner notes claims 9-10 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
Claim 8, line 9, recites the limitation “the actual location derived from measurements”. It is unclear to the Examiner what “the actual location” the Applicant is referring to, as the recited “the actual 9-10 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
Claim 8, line 9-10, recites the limitation “the current location”. It is unclear to the Examiner what “the current location” the Applicant is referring to, as the recited “the current location” lacks antecedent basis due to “current location” not being recited previously. The Examiner notes claims 9-10 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
Claim 8, line 10, recites the limitation “data pertaining to the target trajectory”. The limitation “the target trajectory” lacks antecedent basis due to “target trajectory” not being recited previously. The Examiner notes claims 9-10 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
Claim 8, lines 14-15, recites the limitation “the said values to be adhered to being the representative of the values included among”. It is unclear to the Examiner what the meaning of this phrase is. It is unclear what the Applicant is trying to claim with this phrase.  It is unclear if this is meant that said values are “at least two of”, “one or a combination of”, etc of the listed values, or if this phrase means something different entirely. The Examiner notes claims 9-10 are dependent upon claim 8, and thus are rejected as being dependent upon a rejected claim.
Claim 9, line 1, recites the limitation “A flight control information determination method”. It is unclear to the Examiner if this is the same “determination method” that is recited in in claim 8 or if this is a different determination method. For purposes of examination, the Examiner interprets this as the same determination device as in claim 1.
Claim 9, line 2, recites the limitation “during the determination of the piloting information items”. It is unclear to the Examiner what the “piloting information items” are referring to, as such limitation lacks proper antecedent basis. Claim 8 recites “determining flight control information among 
Claim 9, lines 3-4, recites the limitation “selecting a calculation method from among different calculation methods for calculating, on the basis of, among the most recently collected data, the presence or absence of data”. It is unclear to the Examiner how the calculation method is selected. In other words, one person could interpret this limitation to mean it selects a calculation method based on what data is present or absent, and another person could interpret this limitation to mean the calculation method itself is determining the data that is present or absent. For purposes of examination, the Examiner interprets this limitation to mean it selects a calculation method based on the data that is present or absent.
Claim 9, line 5, recites the limitation “a target trajectory”. It is unclear if this is the same target trajectory introduced in claim 8 or if it is a different target trajectory. For purposes of examination, the Examiner interprets this as the same target trajectory.
Claim 10 is rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program comprising of software instructions, which is explicitly defined in the MPEP 21.06.03 as being NOT directed to one of the statutory categories (software per se).

 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1-10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-7 are directed towards an electronic flight information determination device and mobile machine, i.e. machines. Claim 8-10 is directed toward a method, i.e. process.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The device in claims 1-7 (and in the method of claims 8-10) comprises a mental process that can be practicably performed in the human mind (or generic computers configured to perform the method) and, therefore, an abstract idea. With regard to claims 1 and 8, the method (or computer implemented functionality) recite the steps (functions) of: (a) determining flight control information among piloting indications and deviations in position and (b) determining flight control information for piloting the accompanying mobile machine as a function of at least two values.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person mentally observing piloting indications and deviations in aircraft position.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could observe piloting indications and deviations in a postion therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. in the electronic flight information determination device) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 8 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  Claims 1 and 8, recite the further limitations of wherein said device is adapted for collecting the data pertaining to location of the leader mobile machine and the target trajectory of the leader mobile machine.  Further, claim 1 and 7 recites the additional limitations of a “leader mobile machine” and an “accompanying mobile machine”. The “collecting data” steps are recited at a high level of generality (i.e. as a general means of gathering data pertaining to the location of the leader mobile machine) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  The device, leader mobile machine, and accompanying mobile machine merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The device, leader mobile machine, and accompanying mobile machine are recited at a high level of generality and merely automate the “determining” and “collecting” steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
1 and 8 do not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer to detect and enable functions based on the analysis of the information, as claimed in claims 1 and 8, is a routine, well-understood and conventional process that is performed by computers.

CONCLUSION
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 8 are directed towards non-statutory subject matter.
The dependent claims (2-7 and 9-10) do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: (a) selecting a calculation method, (b) selecting a flight mode, (c) comparing the accuracy of data, (d) detecting a situation of the trajectory not being followed, and (e) computer software instructions executed by a computer to perform a method.  Each of these limitations expand upon the mental process or extra solution activity.  Therefore, claims 2-7 and 9-10 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 2, and 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haissig et al. (US. Pub. No. 20050165516 A1).
Regarding claim 1:
	Haissig teaches:
An electronic flight information determination device for determining flight control information among piloting indications for piloting an accompanying mobile machine following a leader mobile machine (see at least section [0064] which discloses a “the relative position between the leader and follower can be provided by a relative position determining device or calculated using the leader position and follower position, or calculated using a combination of the two” and section [0016] and [0044] which disclose a “position keeping guidance system”. Also, see Fig. 4 which is an “overview of a position keeping guidance system”.)
and deviations in position between a current position of the said leader mobile machine and a current position of the said accompanying mobile machine 
wherein the said device is adapted for collecting the data pertaining to location of the leader mobile machine from among the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine (from section [0016]: “In accordance with another aspect of the present invention, a method of keeping a position of a vehicle in a vehicle formation comprises the following: receiving leader information over a communication link; acquiring relative position information from a relative position measurement system; also, see at least sections [0065] and [0075].)
and the data pertaining to the target trajectory of the leader mobile machine (see at least sections [0005] and [0006] which discuss two types of position keeping according to a lead aircraft including aircraft trajectory. Also, see section [0044] which discusses “position keeping guidance according to the present invention uses formation geometry, maneuver commands, and/or aircraft states in order to calculate position keeping tracking errors” and section [0048] which discuss command maneuvers which can be performed simultaneous with the leader aircraft and can depend on the heading (i.e. trajectory) of the leader.)
and for determining, on the basis of the said location data collected, flight control information for piloting the accompanying mobile machine as a function of a set of at least two values to be adhered to with respect to the location defined by the data collected 
the said values to be adhered to being representative of the values included among: a minimum vertical/flight level separation value, a minimum longitudinal/along track separation value, and a minimum lateral/between tracks separation value (from section [0050]: “In addition to tracking the climb or descent rate, the follower aircraft adjust their speeds and bank angles to maintain the longitudinal and lateral formation separations.” Regarding section [0050], tracking ascent and descent rate of the leader vehicle is also tracking the vertical separation, or change in vertical distance to the follower aircraft.)
Regarding claim 2:
	Haissig teaches:
which when determining piloting information items, is adapted for selecting a calculation method from among different calculation methods (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16.” Also, see section [0062]-[0063] which discloses position guidance law calculations.)
for calculating, on the basis of, among the most recently collected data, the presence or absence of data relating to a target trajectory of the leader mobile machine (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16. In addition, the 
and the presence or absence of data pertaining to actual location derived from measurements relating to the current location of the leader mobile machine (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16. In addition, the maneuver mode and maneuver command calculation block 30 receives the maneuvers commanded by the leader from the leader state and maneuver command block 14, and the track velocity and tracking position error calculation block 32 receives the leader state information from the leader state and maneuver command block 14. The position keeping guidance command calculation block 34 supplies the tracking related errors and position keeping guidance instructions to the traffic and guidance display block 18 and/or to the FMS or automatic pilot 24.” With regard to section [0046], tracking and position related errors could include the presence and absence of data, which causes potential error in the tracking or positioning.)
Regarding claim 6:
	Haissig teaches:
wherein the said values to be adhered to are values from among a time derivative of a minimum vertical/flight level separation value (see sections [0099]-[0100] which discuss track velocity and commanded maneuver track rates that are given to the follower aircraft based on the leader aircraft. Rate is change of distance of over time, i.e. time derivative.)
a time derivative of a minimum longitudinal/along track separation value (see sections [0099]-[0100] which discuss track velocity and commanded maneuver track rates that are given to the follower aircraft based on the leader aircraft. Rate is change of distance of over time, i.e. time derivative.)
and a time derivative of a minimum lateral/between tracks separation value (see sections [0099]-[0100] which discuss track velocity and commanded maneuver track rates that are given to the follower aircraft based on the leader aircraft. Rate is change of distance of over time, i.e. time derivative.)
Regarding claim 7:
	Haissig teaches:
An accompanying mobile machine accompanying a leader mobile machine (from section [0047]: “Whether the formation aircraft are or are not performing commanded maneuvers, they are maintaining a formation geometry. Typically, the follower aircraft are responsible for monitoring their positions relative to the leader aircraft and for making the necessary guidance adjustments”.)
that includes an electronic flight information determination device for determining flight control information according to claim 1 (see at least section [0064] which discloses a “the relative position between the leader and follower can be provided by a relative position determining device or calculated using the leader position and follower position, or calculated 
and an automatic, semi-automatic or assisted piloting module (from section [0093]: “There are a number of possible outputs from the position keeping guidance law block 12. These outputs may be used in different ways, depending on how the position keeping mission and maneuvers are flown. In general, a pilot has three options when flying, which are referred to herein as flight modes. First, in the manual flight director mode, the pilot flies manually using guidance cues to track the desired speed, heading, and altitude while also maintaining the formation shape. Second, in the autopilot select mode, speed, heading, or altitude are provided to the autopilot or autothrottle which controls the speed of the aircraft automatically. Third, in the autopilot coupled mode, all flight commands are automatically provided to the autopilot and autothrottle either directly or through the FMS.”)
which is adapted for automatically piloting the said machine based on the said indications (from section [0093]: “There are a number of possible outputs from the position keeping guidance law block 12. These outputs may be used in different ways, depending on how the position keeping mission and maneuvers are flown. In general, a pilot has three options when flying, which are referred to herein as flight modes. First, in the manual flight director mode, the pilot flies manually using guidance cues to track the desired speed, heading, and altitude while also maintaining the formation shape. Second, in the autopilot select mode, speed, heading, or altitude are provided to the autopilot or autothrottle which controls the speed of the aircraft automatically. Third, in the autopilot coupled mode, all flight commands are automatically provided to the autopilot and autothrottle either directly or through the FMS.”)
Regarding claim 8:
	Haissig teaches:
A flight information determination method for determining flight control information for an accompanying mobile machine of a leader mobile machine from among piloting indications (see at least section [0064] which discloses a “the relative position between the leader and follower can be provided by a relative position determining device or calculated using the leader position and follower position, or calculated using a combination of the two” and section [0016] and [0044] which disclose a “position keeping guidance system”. Also, see Fig. 4 which is an “overview of a position keeping guidance system”.)
and deviations in position between a current position of the said leader mobile machine (see at least section [0092] and section [0145] which discusses the position keeping system determining information regarding deviations. From section [0145]: “The position keeping system generates a wealth of information that could be displayed to the pilot. This information includes the following: (i) the lateral, longitudinal and vertical deviations from the leader position or commanded altitude;”)
and a current position of the said accompanying mobile machine (from section [0016]: “In accordance with another aspect of the present invention, a method of keeping a position of a vehicle in a vehicle formation comprises the following: receiving leader information over a communication link; acquiring relative position information from a relative position measurement system; also, see at least sections [0065] and [0075].)
the said method comprising the steps operationally executed by an electronic information processing module (from section [0157]: “The position keeping guidance system 10 may be implemented in software executed by a computer, in hardware such as programmable logic arrays or other digital processing circuitry, etc.”)
and consisting in: collecting the data pertaining to location of the leader mobile machine from among data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine (from section [0016]: “In accordance with another aspect of the present invention, a method of keeping a position of a vehicle in a vehicle formation comprises the following: receiving leader information over a communication link; acquiring relative position information from a relative position measurement system; also, see at least sections [0065] and [0075].)
and data pertaining to the target trajectory of the leader mobile machine; (see at least sections [0005] and [0006] which discuss two types of position keeping according to a lead aircraft including aircraft trajectory. Also, see section [0044] which discusses “position keeping guidance according to the present invention uses formation geometry, maneuver commands, and/or aircraft states in order to calculate position keeping tracking errors” and section [0048] which discuss command maneuvers which can be performed simultaneous with the leader aircraft and can depend on the heading (i.e. trajectory) of the leader.)
and determining, based on the said location data collected, the piloting information items for the accompanying mobile machine as a function of a set of at least two values to be adhered to with respect to the location defined by the data collected (from section [0044]: “Position keeping guidance according to the present invention uses formation geometry, maneuver commands, and/or aircraft states in order to calculate position keeping tracking errors and to provide traffic and guidance to the pilot.” Also, see section [0050]: “In addition to tracking the climb or descent rate, the follower aircraft adjust their speeds and bank angles to maintain the longitudinal and lateral formation separations.” Also, see at least sections [0056]-[0057], [0061], and [0101] as well.)
the said values to be adhered to being representative of the values included among: a minimum vertical/flight level separation value, a minimum longitudinal/along track separation value, and a minimum lateral/between tracks separation value (from section [0050]: “In addition to 
Regarding claim 9:
	Haissig teaches:
that comprises a selection step, during the determination of the piloting information items for selecting a calculation method from among different calculation methods (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16.” Also, see section [0062]-[0063] which discloses position guidance law calculations.)
for calculating, on the basis of, among the most recently collected data, the presence or absence of data relating to a target trajectory of the leader mobile machine (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16. In addition, the maneuver mode and maneuver command calculation block 30 receives the maneuvers commanded by the leader from the leader state and maneuver command block 14, and the track velocity and tracking position error calculation block 32 receives the leader state information from 
and the presence or absence of data pertaining to actual location derived from measurements relating to the current location of the leader mobile machine (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16. In addition, the maneuver mode and maneuver command calculation block 30 receives the maneuvers commanded by the leader from the leader state and maneuver command block 14, and the track velocity and tracking position error calculation block 32 receives the leader state information from the leader state and maneuver command block 14. The position keeping guidance command calculation block 34 supplies the tracking related errors and position keeping guidance instructions to the traffic and guidance display block 18 and/or to the FMS or automatic pilot 24.” With regard to section [0046], tracking and position related errors could include the presence and absence of data, which causes potential error in the tracking or positioning.)
Regarding claim 10:
	Haissig teaches:
A computer program comprising of software instructions which, when executed by a computer, operationally implement a method according to claim 8 (from section [0157]: “The position 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Haissig et al. (US. Pub. No. 20050165516 A1) in view of Speyer et al. (US. Pub. No. 20170131726 A1).
Regarding claim 3:
	Haissig teaches:
that is adapted for determining, in relation to each of at least two dimensions among the longitudinal, vertical and lateral dimensions associated with the said at least two values to be adhered to, the piloting information items (from section [0046]: “FIG. 5 illustrates the position keeping guidance law block 12 of FIG. 4 in additional detail. The position keeping guidance law block 12 includes a maneuver mode and maneuver command calculation block 30, a track velocity and tracking position error calculation block 32, and a position keeping guidance command calculation block 34 each of which receives aircraft state and formation geometry information from the aircraft state and formation geometry block 16. In addition, the maneuver mode and maneuver command calculation block 30 receives the maneuvers commanded by the leader from the leader state and maneuver command block 14, and the track velocity and tracking position error calculation block 32 receives the leader state information from the leader state and maneuver command block 14. The position keeping guidance command calculation block 34 supplies the tracking related errors and position keeping guidance instructions to the traffic and guidance display block 18 and/or to the FMS or automatic pilot 24.” According to section [0046], the calculation is performed to determine the errors in positioning and is part of the tracking and positioning to assist with guidance or piloting.)
Haissig does not explicitly teach by selecting for each independently, from among different calculation methods, the calculation method for calculating the information in relation to the said dimension, based on the presence or absence, for the said dimension, of the said data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine or the said data relating to the target trajectory of the leader mobile machine.
	Speyer teaches:
by selecting for each independently, from among different calculation methods, the calculation method for calculating the information in relation to the said dimension (from section [0072]: 
based on the presence or absence, for the said dimension, of the said data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine or the said data relating to the target trajectory of the leader mobile machine (from section [0013]: “In some examples, the inter-aircraft spacing parameter may be changed based on determining a change in an operating mode of the aircraft system, a change in environmental conditions affecting the aircraft system, a change in a battery charge level or rate of the aircraft system, or a change in a flight path or objective of the aircraft system.” Also, see section [0055]: “For this purpose, the environmental conditions monitor 303c (e.g., an air data suite) monitors conditions including wind conditions, and provides the monitored environmental conditions information to the formation monitor 303a and the flight path monitor 303b such that the formation and flight path can be established or adjusted based on current environmental conditions.” Based on the presence of weather and wind data, the flight path monitor and the flight information can be adjusted or updated based on the presence of that data.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the formation flight method and apparatus for an aircraft of Haissig et al. by the system of Speyer et al. by selecting for each independently, from among different calculation methods, the calculation method for calculating the information in relation to the said dimension, based on the presence or absence, for the said dimension, of the said data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine or the said data relating 
Regarding claim 4:
	Haissig teaches:
that is adapted for selecting a formation flight mode from among a plurality of formation flight modes (from section [0044]: “The position keeping guidance system 10 includes a position keeping guidance law block 12 that calculates the maneuver mode and maneuver commands for an aircraft”)
Haissig does not explicitly teach each associated with a different set of values to be adhered to, the said device being adapted for modifying, based on the said data collected pertaining to the actual location and/or or target trajectory, the said formation flight mode, on the basis of: in the most recent data collected, the presence or absence of data extracted from a target trajectory and the presence or absence of data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine; or the comparison between the accuracy of the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine and the minimum separation values from the set of all minimum separation values.
	Speyer teaches:
each associated with a different set of values to be adhered to (from section [0072]: “The monitor can determine the configuration based on pre-computed data, can compute the positions of the aircraft in the configuration from equations that have been fitted to data (e.g., fitted to the drag data presented in relation to FIGS. 2A-2D), or can compute the positions of the aircraft in real-time. The desired formation configuration identifies the desired relative positions of the all aircraft in the formation, including values of lateral and longitudinal spacing between the aircraft.” This section discloses that the equations are configured to the data.)
the said device being adapted for modifying, based on the said data collected pertaining to the actual location or target trajectory, the said formation flight mode (from section [0076]: “The method 420 outlined above can be continuously performed to provide real-time closed-loop control of the aircraft in the flight formation. Further, the flight monitor 303 may change or adjust the flight formation or flight path at different times (e.g., in response to changes in environmental conditions, system operating mode, or other factors), and in such situations, the closed-loop control of method 420 can be used to transition the aircraft to the newly adjusted flight formation.”)
on the basis of: in the most recent data collected, the presence or absence of data extracted from a target trajectory and the presence or absence of data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine; (from section [0013]: “In some examples, the inter-aircraft spacing parameter may be changed based on determining a change in an operating mode of the aircraft system, a change in environmental conditions affecting the aircraft system, a change in a battery charge level or rate of the aircraft system, or a change in a flight path or objective of the aircraft system.” Also, see section [0055]: “For this purpose, the environmental conditions monitor 303c (e.g., an air data suite) monitors conditions including wind conditions, and provides the monitored environmental 
or the comparison between the accuracy of the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine and the minimum separation values from the set of all minimum separation values (from section [0073]: “Once the desired formation configuration is established, the flight controller 309 performs closed-loop control in steps 427-435. In step 427, the flight controller 309 computes the difference between the desired flight formation and the actual current flight formation of the aircraft. For this purpose, the flight controller 309 receives information on the current flight formation and/or the current position of the aircraft in the formation from the flight monitor 303 and/or the aircraft monitor 305. The computed difference corresponds to the difference between the desired and the actual relative positions of the aircraft in the formation, and is referenced as the formation delta in the figure.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the formation flight method and apparatus for an aircraft of Haissig et al. by the system of Speyer et al. wherein each associated with a different set of values to be adhered to, the said device being adapted for modifying, based on the said data collected pertaining to the actual location and/or or target trajectory, the said formation flight mode, on the basis of: in the most recent data collected, the presence or absence of data extracted from a target trajectory and the presence or absence of data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine; or the comparison between the accuracy of the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine and 
Regarding claim 5:
Haissig does not explicitly teach that is adapted for comparing, among the data collected, the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine and the data relating to the target trajectory of the leader mobile machine, detecting a situation of the trajectory not being followed in case of deviation greater than a pre-determined threshold.
	Speyer teaches:
that is adapted for comparing, among the data collected, the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine (from section [0073]: “Once the desired formation configuration is established, the flight controller 309 performs closed-loop control in steps 427-435. In step 427, the flight controller 309 computes the difference between the desired flight formation and the actual current flight 
and the data relating to the target trajectory of the leader mobile machine, detecting a situation of the trajectory not being followed in case of deviation greater than a pre-determined threshold (from section [0068]: “In turn, in step 411, the flight controller 309 compares the current flight formation (determined in step 409) to the desired flight formation (determined in step 403) to determine any deviation, error, or delta. In turn, in step 413, the flight controller 309 controls the individual aircraft to achieve the desired flight formation by driving the deviation, error, or delta to zero. The control of step 407-413 is iteratively performed to maintain the aircraft in formation, and to adjust positions of the aircraft in response to any adjustments to the flight formation (e.g., any adjustments to the flight formation that may be performed in steps 405 and 403, as described above).” Also, see section [0028]: “The aircraft systems monitor and maintain the relative position of the aircraft such that the two leading aircraft maintain a same altitude (within a margin of error), a same longitudinal position (within a margin of error) determined along a flight path, and a lateral spacing between wingtips on the order of one wingspan of the trailing aircraft. The aircraft systems further monitor and maintain the relative position of the aircraft such that the trailing aircraft maintains the same altitude (within the margin of error) as the leading aircraft, a longitudinal position (within a margin of error) behind the leading aircraft along the flight path, and a lateral position centered between wingtips of the leading aircraft. The aircraft systems can operate in different modes, and may thus adjust the longitudinal and lateral spacing of the aircraft based on a current operating mode.” Where if the relative position is not 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the formation flight method and apparatus for an aircraft of Haissig et al. by the system of Speyer et al. by comparing, among the data collected, the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine and the data relating to the target trajectory of the leader mobile machine, detecting a situation of the trajectory not being followed in case of deviation greater than a pre-determined threshold as both systems are directed to a formation flight method of an aircraft and one of ordinary skill in the art would have recognized the established function of having it adapted for comparing, among the data collected, the data pertaining to the actual location derived from measurements relating to the current location of the leader mobile machine and the data relating to the target trajectory of the leader mobile machine, detecting a situation of the trajectory not being followed in case of deviation greater than a pre-determined threshold and predictably would have applied it to improve the method and apparatus for performing formation flight of Haissig et al.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robin et al. (US. Pub. No. 20190041876 A1) is pertinent because it is a method and device for controlling the path of a following aircraft with respect to a leading aircraft where the aircraft fly in formation.
Torralba et al. (US. Pub. No. 20180348796 A1) is pertinent because it is a method and device for monitoring and controlling a path of a following aircraft with respect to vortices generated by a 
Chen et al. (CN 104216382 A) is pertinent because it is an aircraft formation flying control system.
Winkler et al. (US. Pub. No. 20080039986 A1) is pertinent because it is a device for determining a flight trajectory of a follower aircraft which allows this follower aircraft to fly along one and the same flight trajectory as a lead aircraft.
Soijer et al. (US. Pub. No. 20100168937 A1) is pertinent because it is a method for the flight control of a plurality of aircraft flying in formation with respect to one another, correction signals are generated for an autopilot system or a command display in order to allow one or more following aircraft within the formation to follow a lead aircraft in the formation in a predetermined relative position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666